Opinion by
Quinan, J.
§ 1132. Evidence; entries in parties’books of payments made. The entries made by a party in his books of payments made cannot be better testimony to prove such payments than the sworn testimony of those who made or received the payments. [Townsend v. Coleman, 20 Tex. 821; 1 Greenl. Ev. 117; Whart. Ev. 77.]
§ 1133. Charge of court; need not state issues made by pleadings; refusal of charge asked not ground for reversal, when, etc. It is not essential that the judge in charging the jury should state to them what are the *642issues made by the pleadings; of that, the pleadings, •which are read to them, informs them. And where the jury were sufficiently instructed by the court to enable them to understand the subjects in controversy, it was not error to refuse a requested instruction, even had it been correct, when from the facts of the case it was not perceived how injury could have resulted to the party asking such instruction by its refusal. [Floyd v. Rice, 28 Tex. 341; Vaughan v. Warnell, 28 Tex. 119; Fort v. Barnett, 23 Tex. 460; Oliver v. Chapman, 15 Tex. 406.)
March 16, 1881.
§ 1134. Damages on breach of contract; measure of, and rules relating to. Where there is nothing in the-contract limiting the liability of the defendant, he is liable to actual damages for a breach of the same, whether the breach was occasioned by his negligence or was without any negligence on his part. [Sedgwick on Dam. 33.] The general rule for the assessment of damages in cases of breach of contract is that a party may recover such damages as'are incidental to and caused by the breach of the contract, and may reasonably be supposed to have entered into the contemplation of the parties at the time of making the contract. [Calvit v. McFaddin, 13 Tex. 327.] Damage done machinery is properly estimated by what it actually and reasonably cost to repair it.
Affirmed.